ITEMID: 001-100083
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF GALINA KUZNETSOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1948 and lives in Zarubino in the Primorye Region.
5. On 12 February 2001 the Khasanskiy District Court of the Primorye Region (the District Court) partly granted the applicant's tort action against a municipal housing maintenance company of the Khasanskiy District and awarded her 48,461.01 Russian roubles (RUB) as compensation for pecuniary damage and RUB 1,200 as compensation for non-pecuniary damage. The district court also ordered that the housing authority should repair the roof, the heating system and the water-pipes in the applicant's house.
6. On 28 March 2001 the Primorye Regional Court amended the judgment on appeal, increased the amount of compensation for pecuniary damage by RUB 8,994.12 and upheld the remainder of the judgment.
7. On 16 January 2002 the respondent company was declared insolvent and the insolvency procedure started.
8. On 26 May 2003 the District Court index-linked the award of 12 February 2001 and held that the respondent company was to pay the applicant RUB 13,441.20. The judgment became final ten days later.
9. By letter of 18 May 2005 an insolvency manager of the housing maintenance company had notified the applicant that the respondent company had been declared insolvent and that the debtor was to be released from claims that were unsatisfied in the insolvency proceedings, since there was a lack of assets. Accordingly, the applicant's claims could not be satisfied. The case materials do not contain further information on the insolvency proceedings.
10. The judgments of 12 February 2001 and 26 May 2003 have not been enforced to date.
11. On an unspecified date the applicant sued the Ministry of Finance and the Primorye Regional Department of the Ministry of Justice for compensation for damage caused by the bailiffs' failure to enforce the judgment of 12 February 2001.
12. On 4 February 2003 the District Court partly granted her action. The court found that the bailiff had failed to send the enforcement documents to the applicant in time and was inactive in obtaining the execution of the judgment. The court awarded the applicant RUB 5,000 against the local department of the Ministry of Justice as compensation for non-pecuniary damage and RUB 4,678.42 as compensation for expenses related to the enforcement and court proceedings against the regional department of the Ministry of Justice. The district court also held that the respondents were not under an obligation to pay the applicant RUB 40,642.50 because the bankruptcy proceedings in respect of the municipal company were pending and the applicant had been included in the register of the housing maintenance company creditors' claims. On 19 March 2003 the Primorye Regional Court upheld the judgment on appeal.
13. On 12 August 2003 RUB 9,678 of the court award had been paid to the applicant by the respondent authority.
14. According to the Government, at some point the bailiff was dismissed on account of her failure to ensure timely enforcement of the judgments in the applicant's favour. On 12 February 2004 the District Court held that the bailiff should repay RUB 7,078 of damages to the authorities.
VIOLATED_ARTICLES: 6
